DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 8/1/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a light projection system, comprising: a digital micromirror device (DMD) comprising a plurality of pixels each capable of selectively directing a corresponding modulatable amount of light each of the plurality of pixels having an OFF state and an ON state; and a processor coupled to the DMD to control the amount of light that is output from each of the plurality of pixels, the processor configured to control the light modulator to form a computer generated hologram (CGH) wavefront from the light modulator which corresponds to an image to be produced in a far field, and to control the light modulator to selectively direct the CGH wavefront in a direction; the prior art fails to teach or reasonably suggest,  that the processor controls a first set of the plurality of pixels to transition between the ON state and the OFF state and a second set of the plurality of pixels to remain in an OFF state, whereby the DMD operates as a spatial light modulator and an angular light modulator of the beam of light and the DMD is arranged to direct the amounts of light in the direction as the pixels transition between the ON state and the OFF state, in combination with the other limitations of claim 1.
Claims 2, 4-5, 7-11, 13-19 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872